 

Case 18-36401 Document 2 Filed in TXSB on 11/13/18 Page 1 of 1

 

 

Southern B::'g\[<):t of Texas
NOV 1 3 2018

David J. Bradley, Clerk of Court Certificate Number: 01 141 -TXS-CC-03 1 8987 19

|lllll||llll|||l||l||||||||||||||l||||ll|llll||ll|ll|llll|||||||ll|

01 l41-'D(S-CC-031898719

CERTIFICATE ()F CoUNSELING

I CERTIFY that on November ii 2018, at 11:36 o'clock AM EST, Pragati
Vaidya received from American Consumer Credit Counseling, Inc., an agency
approved pursuant to 1 1 U.S.C. § 1 l 1 to provide credit counseling in the Southem

District of Texas, an individual [or group] briefing that complied With the
provisions of 11 U.S.C. §§ 109(h) and 111.

 

A debt repayment plan Was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session Was conducted by internet.

Date: November 13, 2018 By: /s/Arthur LaCharite

 

Name: Arthur LaCharite

 

Title: Credit Counselor

 

* Individuals who Wish to file a bankruptcy case under title ll of the United States Bankruptcy
Code are required to file With the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See l l U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

